Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a second clamping element connected to the internal wall of the damper cylinder; and a holding element that is connected to the piston rod functional group so as to be axially movable with the piston rod functional group within the damper cylinder, the holding element disposed between the second clamping element and the piston rod functional group, wherein the second clamping element is disposed axially between the guiding closure and the holding element, wherein an internal diameter of the second clamping element is smaller at least at some portions than an external diameter of the holding element.
As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious a second clamping element connected to the internal wall of the damper cylinder; and a holding element disposed in the damper cylinder, the holding element disposed between the second clamping element and the piston rod functional group, wherein the second clamping element is disposed axially between the guiding closure and the holding element such that the holding element is axially closer to 
As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious a second clamping element connected to the internal wall of the damper cylinder; and a holding element disposed in the damper cylinder, the holding element disposed between the second clamping element and the piston rod functional group, wherein the second clamping element is disposed axially between the guiding closure and the holding element, wherein an internal diameter of the second clamping element is smaller at least at some portions than an external diameter of the holding element. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657